Broyles, C. J.
1. In a suit for the breach of a contract, where the only damages sued for were special damages which were not recoverable, and the petition contained no prayer for nominal damages and no allegation of general damages, the case falls within the general rule that where only special and punitive damages are sued for, a Judgment sustaining a demurrer to tlie petition will not be reversed because the plaintiff would have been entitled to recover nominal damages if the allegations of the petition as to damages had been sufficient to cover the same. Hadden v. Southern Messenger Service, 135 Ga. 372 (3), 374 (69 S. E. 480) ; Twin City Lumber Co. v. Daniels, 22 Ga. App. 578 (4).
2. Under tlie facts of .the ease as disclosed by the record, the court did not err in dismissing the petition as amended, on the demurrer interposed, or thereafter in refusing to reopen the case for the purpose of allowing another amendment to the petition to be filed.

Judgment affirmed.


Bloodworth, J., concurs. Luke, J., disqualified.